DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a series of telephone interviews with Daniel Mitchell on 12/21/2020 and 12/30/2020 and a follow up email on 12/31/2020.

In the Claims
Claims 11, 12, 15-17, and 20 are allowed.
Claims 1-10, 13, 14, 18, and 19 are cancelled.

The claims are amended to read as follows:


AMENDMENT TO THE CLAIMS
1. - 10. (Canceled)
11.	(Currently Amended) A system for determining validity of service recommendations, the system comprising:
a storage medium, the storage medium being coupled to a processor;
the processor configured to:
receive a service provider recommendation for a device from a service provider;
		receive device inputs and service provider inputs;
		determine a predicted recommendation based on the device inputs; 
determine a trust level score for the service provider based at least in part on the service provider inputs, and comparing the service provider recommendation from the service provider and the predicted recommendation of the system;
		perform, based at least in part on the trust level score, a value analysis and a severity analysis, wherein the value analysis comprises:
receiving a service provider cost for a service;
receiving, from a user, cost information for the service; 
receiving a trust value; and
determining a vCOST value for the service of the service provider recommendation, wherein the vCOST value is a value calculated according to the following equation:
vCOST =  COST – (COST*TRUST)
wherein COST is the service provider cost for the service, and TRUST is the trust value, 
responsive to determining the vCOST value for the service provider recommendation, determine a vCOST value for at least one secondary service provider and a vCOST value for a self-service option, wherein the vCOST value for the at least one secondary service provider is a value calculated using a cost for the service for the at least one secondary service provider and the trust value, wherein the vCOST value for the self-service option is a value calculated using a cost for the self-service option and the trust value;
compare the vCOST value for the service provider to the vCOST value for the at least one secondary service provider and vCOST value for the self-service option; and
select a lowest vCOST value based at least in part on the comparison; 
		generate a recommended action based at least in part on the value analysis and the severity analysis; 
provide an indication, wherein the indication includes the generated recommended action and a recommendation to perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the recommendation to perform the generated recommended action includes a result of the value analysis and a result of the severity analysis, otherwise provide an indication to not perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the indication to not perform the generated recommended action includes the result of the value analysis and the result of the severity analysis; and
performing the recommended action.
12.	(Original) The system of claim 11, wherein determining the trust level score is based at least in part on the service provider inputs and analyzing reviews including at least one of service provider reviews or social media reviews that are associated with the service provider.
13.	(Canceled) 
14.	(Canceled) 
15.	(Original) The system of claim 11, wherein the severity analysis includes searching, based on the trust level score, a table for a severity rating for the service; and
	determining the severity rating.
16.	(Currently Amended) A computer program product for determining validity of service recommendations, the computer program product comprising:
	a computer readable storage medium having stored thereon program instructions executable by a processor to cause the processor to:
receive a service provider recommendation for a device from a service provider;
		receive device inputs and service provider inputs;
		determine a predicted recommendation based on the device inputs; 
		determine a trust level score for the service provider based at least in part on the service provider inputs, and compare the service provider recommendation from the service provider and the predicted recommendation;
		perform, based at least in part on the trust level score, a value analysis and a severity analysis, wherein the value analysis comprises: 
receiving a service provider cost for the service;
receiving, from a user, cost information for the service; 
receiving a trust level; and
determining a vCOST value for the service of the service provider recommendation, wherein the vCOST value is a value calculated according to the following equation:
vCOST =  COST – (COST*TRUST)
wherein COST is the service provider cost for the service and TRUST is the trust value;
responsive to determining the vCOST value for the service provider recommendation, determining a vCOST value for at least one secondary service provider and a vCOST value for a self-service option, wherein the vCOST value for the at least one secondary service provider is a value calculated using a cost for the service for the at least one secondary service provider and the trust value, wherein the vCOST value for the self-service option is a value calculated using a cost for the self-service option and the trust value;
compare the vCOST value for the service provider to the vCOST value for the at least one secondary service provider and vCOST value for the self-service option; and
select a lowest vCOST value based at least in part on the comparison; 
		generate a recommended action based at least in part on the value analysis and the severity analysis; and
provide an indication, wherein the indication includes the generated recommended action and a recommendation to perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the recommendation to perform the generated recommended action includes a result of the value analysis and a result of the severity analysis, otherwise provide an indication to not perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the indication to not perform the generated recommended action includes the result of the value analysis and the result of the severity analysis; and
perform the recommended action.
17.	(Original) The computer program product of claim 16, wherein determining the trust level score is based at least in part on the service provider inputs and analyzing reviews including at least one of service provider reviews or social media reviews that are associated with the service provider.
18.	(Canceled)
19.	(Canceled) 
20.	(Original) The computer program product of claim 16, wherein the severity analysis includes searching, based on the trust level score, a table for a severity rating for the service; and
	determining the severity rating.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 11
The prior art of record neither anticipates nor fairly and reasonably teach a system for determining validity of service recommendations, the system comprising: inter alia: a storage medium, the storage medium being coupled to a processor; the processor configured to: receive a service provider recommendation for a device from a service provider; receive device inputs and service provider inputs; determine a predicted recommendation based on the device inputs; determine a trust level score for the service provider based at least in part on the service provider inputs, and comparing the service provider recommendation from the service provider and the predicted recommendation of the system; perform, based at least in part on the trust level score, a value analysis and a severity analysis, wherein the value analysis comprises: receiving a service provider cost for a service; receiving, from a user, cost information for the service; receiving a trust value; and determining a vCOST value for the service of the service provider recommendation, wherein the vCOST value is a value calculated according to the following equation: vCOST =  COST – (COST*TRUST) wherein COST is the service provider cost for the service, and TRUST is the trust value, responsive to determining the vCOST value for the service provider recommendation, determine a vCOST value for at least one secondary service provider and a vCOST value for a self-service option, wherein the vCOST value for the at least one secondary service provider is a value calculated using a cost for the service for the at least one secondary service provider and the trust value, wherein the vCOST value for the self-service option is a value calculated using a cost for the self-service option and the trust value; compare the vCOST value for the service provider to the vCOST value for the at least one secondary service provider and vCOST value for the self-service option; and select a lowest vCOST value based at least in part on the comparison; generate a recommended action based at least in part on the value analysis and the severity analysis; provide an indication, wherein the indication includes the generated recommended action and a recommendation to perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the recommendation to perform the generated recommended action includes a result of the value analysis and a result of the severity analysis, otherwise provide an indication to not perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the indication to not perform the generated recommended action includes the result of the value analysis and the result of the severity analysis; and performing the recommended action.

The most closely applicable prior art of record is Picard et al. (US 8131417).  Picard neither anticipates nor fairly and reasonably teach a a system for determining validity of service recommendations, the system comprising: inter alia: a storage medium, the storage medium being coupled to a processor; the processor configured to: receive a service provider recommendation for a device from a service provider; receive device inputs and service provider inputs; determine a predicted recommendation based on the device inputs; determine a trust level score for the service provider based at least in part on the service provider inputs, and comparing the service provider recommendation from the service provider and the predicted recommendation of the system; perform, based at least in part on the trust level score, a value analysis and a severity analysis, wherein the value analysis comprises: receiving a service provider cost for a service; receiving, from a user, cost information for the service; receiving a trust value; and determining a vCOST value for the service of the service provider recommendation, wherein the vCOST value is a value calculated according to the following equation: vCOST =  COST – (COST*TRUST) wherein COST is the service provider cost for the service, and TRUST is the trust value, responsive to determining the vCOST value for the service provider recommendation, determine a vCOST value for at least one secondary service provider and a vCOST value for a self-service option, wherein the vCOST value for the at least one secondary service provider is a value calculated using a cost for the service for the at least one secondary service provider and the trust value, wherein the vCOST value for the self-service option is a value calculated using a cost for the self-service option and the trust value; compare the vCOST value for the service provider to the vCOST value for the at least one secondary service provider and vCOST value for the self-service option; and select a lowest vCOST value based at least in part on the comparison; generate a recommended action based at least in part on the value analysis and the severity analysis; provide an indication, wherein the indication includes the generated recommended action and a recommendation to perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the recommendation to perform the generated recommended action includes a result of the value analysis and a result of the severity analysis, otherwise provide an indication to not perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the indication to not perform the generated recommended action includes the result of the value analysis and the result of the severity analysis; and performing the recommended action.

Picard discloses an automotive diagnostic and estimate system (abstract).  Picard provides a diagnostic system to determine the cause of the vehicle’s symptoms, determines prices for labor and replacement parts to calculate an estimate, and provides a list of local mechanics appropriate for the repair to the vehicle owner (abstract).

Schick (US 20020059075) neither anticipates nor fairly and reasonably teach a system for determining validity of service recommendations, the system comprising: inter alia: a storage medium, the storage medium being coupled to a processor; the processor configured to: receive a service provider recommendation for a device from a service provider; receive device inputs and service provider inputs; determine a predicted recommendation based on the device inputs; determine a trust level score for the service provider based at least in part on the service provider inputs, and comparing the service provider recommendation from the service provider and the predicted recommendation of the system; perform, based at least in part on the trust level score, a value analysis and a severity analysis, wherein the value analysis comprises: receiving a service provider cost for a service; receiving, from a user, cost information for the service; receiving a trust value; and determining a vCOST value for the service of the service provider recommendation, wherein the vCOST value is a value calculated according to the following equation: vCOST =  COST – (COST*TRUST) wherein COST is the service provider cost for the service, and TRUST is the trust value, responsive to determining the vCOST value for the service provider recommendation, determine a vCOST value for at least one secondary service provider and a vCOST value for a self-service option, wherein the vCOST value for the at least one secondary service provider is a value calculated using a cost for the service for the at least one secondary service provider and the trust value, wherein the vCOST value for the self-service option is a value calculated using a cost for the self-service option and the trust value; compare the vCOST value for the service provider to the vCOST value for the at least one secondary service provider and vCOST value for the self-service option; and select a lowest vCOST value based at least in part on the comparison; generate a recommended action based at least in part on the value analysis and the severity analysis; provide an indication, wherein the indication includes the generated recommended action and a recommendation to perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the recommendation to perform the generated recommended action includes a result of the value analysis and a result of the severity analysis, otherwise provide an indication to not perform the generated recommended action based at least in part on the value analysis and the severity analysis, wherein the indication to not perform the generated recommended action includes the result of the value analysis and the result of the severity analysis; and performing the recommended action..

Schick teaches a system for managing a land based vehicle (abstract).  The system detects a critical fault and notifies a user of new or urgent information ([0034][0038][0039][0040]). 

Claim 16
Independent claim 16 is allowed for reasons substantially similar to claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
N. Nagarathna, M. Indiramma and J. S. Nayak, "Optimal Service Selection Using Trust Based Recommendation System for Service-Oriented Grid," 2012 International Symposium on Cloud and Services Computing, Mangalore, 2012, pp. 101-106, doi: 10.1109/ISCOS.2012.22 – an article describing selection of a service provide using recommendations based on trust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 8-3:30 ET and Friday 8-12 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 5712707778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689